DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-21 are objected to because of the following informalities:  Claims 17-21 are method claims that depend from a parent apparatus claim (Specifically, the User Equipment claim 16).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 5-12 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 10-13 and 17-20 of U.S. Patent No. 10,686,572 (hereinafter Patent ‘572).
 Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Regarding claim 1 of the Instant Application, claim 12 and further detailed in claim 13 of Patent ‘572 claims the method, comprising: transmitting, by a user equipment (UE) to a base station (BS), an indication of a number of phase tracking reference signal (PTRS) ports (See the limitation regarding the UE providing feedback comprising a recommendation of a number of PTRS ports); wherein the number 

	Regarding claim 2 of the Instant Application, Claim 13 of Patent ‘572 similarly claims the method of indicating the number of PTRS ports which is included in feedback transmit by the UE to the BS for allocation of the PTRS ports by the BS to the UE. This is feedback is considered to be similar to uplink scheduling control information because the feedback is sent by the UE to the BS to control the scheduling of resources to be used by the BS. Furthermore this control information is uplink information which is sent to the BS by the UE.

	Regarding claim 5 of the Instant Applicant, claim 12 and 13 of Patent ‘572 recite similar claim scope which is directed to mapping, by the BS, the allocated PTRS ports to DMRS ports corresponding to the plurality of spatial streams transmitted by the BS from the plurality of antennas of the BS.

	Regarding claim 6 of the Instant Application, claim 12-13 of Patent ‘572 recites similar claim scope which is directed to estimating, by the UE, CPE for each of the spatial streams transmitted by the BS; measuring cross-correlation of the estimated SPE; and using the CPE cross correlations to determine 

	Regarding claim 7 of the Instant Application, claim 17 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope.

	Regarding claim 8 of the Instant Application, claim 18 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope.

	Regarding claim 9 of the Instant Application, claim 19 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope.

	Regarding claim 10 of the Instant Application, claim 20 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope.

Regarding claim 11 of the Instant Application, claim 1 and further detailed in claim 3 of Patent ‘572 claims the Base Station, configured to receive, from a UE, an indication of a number of phase tracking ports (PTRS) ; wherein the number of PTRS ports to the BS for transmission of the PTRS from the BS to the UE enable the UE to perform phase tracking; the BS being configured to allocate PTS ports to the UE based on the indication of the number of PTRS ports (wherein the number of PTRS ports are 

	Regarding claim 12 of the Instant Application, claims 1 and 3 of Patent ‘572 similarly claims the BS indicating the number of PTRS ports which is included in feedback transmit by the UE to the BS for allocation of the PTRS ports by the BS to the UE. This is feedback is considered to be similar to uplink scheduling control information because the feedback is sent by the UE to the BS to control the scheduling of resources to be used by the BS. Furthermore this control information is uplink information which is sent to the BS by the UE.

Regarding claim 15 of the Instant Application, claim 1 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope. Specifically, the last limitation of claim 1 of the Patent ‘572.

Regarding claim 16 of the Instant Application, claim 5 and further detailed in claim 6 of Patent ‘572 claims the Base Station, configured to transmit to a base station (BS), an indication of a number of phase tracking ports (PTRS); wherein the number of PTRS ports is a suggestion to the BS for transmission of the PTRS from the BS to the UE enable the UE to perform phase tracking; (wherein the number of PTRS ports are described in claim 3 of Patent ’572 as being part of the cross correlation feedback as a recommendation).



Regarding claim 18 of the Instant Application, claim 10 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope.

Regarding claim 19 of the Instant Application, claim 11 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope.

Regarding claim 20 of the Instant Application, claim 19 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope.

Regarding claim 21 of the Instant Application, claim 20 of Patent ‘572 recites similar claim scope which is so closely recited when each of the claims are juxtaposed such that it requires no additional explanation to see the overlap in claim scope.

Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 and 12-13 of U.S. Patent No. 10,686,572 (hereinafter Patent ‘572) in view of John Wilson et al. US 2018/0077603 (hereinafter John).

However, John teaches wherein the indication of the number of PTRS ports is included in a Radio Resource Control (RRC) message transmitted by the UE to the BS [John, ¶54 and also see ¶40].
 It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claims of Patent ‘572, indicating the determination of PTRS ports at the UE to be communicated as an indication to the BS, with the teachings of John indicating that PCRS, also known as and referred to as PTRS, ports may be communicated from the UE to the BS via RRC signaling. The resulting benefit would have been the ability to reduce the processing required by the BS and increase the speed and accuracy of PTRS port determination while utilizing control signaling which is native to the communication system with reduced overhead.

Regarding claim 13, see the rational applied to the rejection of claim 3 of the instant application.

Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 and 12-13 of U.S. Patent No. 10,686,572 (hereinafter Patent ‘572) in view of Frenne et al. US 2018/0278312 (hereinafter Frenne).

Regarding claim 4 of the Instant Application, Claims 5-6 of Patent ‘572 claims the method of claim 1, Specifically the claims are directed to PTRS port determination based on estimations performed 
However, Frenne teaches wherein the ports selected may be signaled between the base station and the UE using higher layer signaling such as MAC CE [Frenne, ¶165].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Patent ‘572, indicating that the UE and BS may operate to determine and communicate preferred port selections conveyed via a signaling report message for suggested implementation at the BS (which could be conveyed via RRC messaging), with the teachings of Frenne indicating that these signaled messages conveying port information may be a MAC-CE message. The resulting benefit of the combination would have been ability to utilize MAC-CE messages for signaling messages instead of RRC messages, such that the benefit of utilizing MAC-CE would have been reduced latency and improved speeds due to the MAC-CE messages having a smaller size than RRC messages.

Regarding claim 14, see the rationale applied to the rejection of claim 4 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 4, 5, 11, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John Wilson et al. US 2018/0077603 (hereinafter John).

Regarding claim 1, John teaches a method, comprising:
transmitting, by a user equipment (UE) (115-a) to a base station (BS) (105-a), an indication of a number of phase tracking reference signal (PTRS) ports (Phase-noise compensation reference (PCRS), is interpreted as the PTRS according to the Applicant's specification ¶39 which states that "... PTRS is a phase tracking reference signal which is used to track and compensate for the impact of phase noise. A PTRS is also referred to herein as a PNRS (phase noise reference signal)..." The PCRS configuration is reported by the UE included in a message 205 comprising information to the use of multiple PCRS ports) [John, Figure 3, ¶39 and ¶53-¶56];
wherein the number of PTRS ports is a suggestion to the BS for allocating the indicated number of PTRS ports to the UE for transmission of PTRS from the BS to the UE to enable the UE to perform phase tracking (the number of PCRS ports is a preferred number of PCRS ports indicated to the BS 105 for allocation to the UE 115 for transmission of PCRS from the BS 105 to the UE 115 to enable the UE to perform estimation and correct phase noise at a UE 115, or vice versa. Which is functionally the same as tracking and phase and compensating as indicated by the Applicants specification)[John, Figure 3, ¶50-¶56]; and
allocating, by the BS, PTRS ports to the UE based on the indication of the number of PTRS
ports (As per the indication of preferred PCRS ports reported in the reporting message comprising the determined PCRS configuration at steps 315-320 received from the UE at step 325, the BS 105 allocates those PCRS ports to the UE as shown in the transmission at step 330 of Figure 3)[John, ¶67].

Regarding claim 11, John teaches a base station (BS) 105, comprising: 

wherein the number of PTRS ports is a suggestion to the BS for allocating the indicated number of PTRS ports to the UE for transmission of PTRS from the BS to the UE to enable the UE to perform phase tracking (the number of PCRS ports is a preferred number of PCRS ports indicated to the BS 105 for allocation to the UE 115 for transmission of PCRS from the BS 105 to the UE 115 to enable the UE to perform estimation and correct phase noise at a UE 115, or vice versa. Which is functionally the same as tracking and phase and compensating as indicated by the Applicants specification) [John, Figure 3, ¶50-¶56]; and 
a processor configured to allocate PTRS ports to the UE based on the indication of the number of PTRS ports (As per the indication of preferred PCRS ports reported in the reporting message comprising the determined PCRS configuration at steps 315-320 received from the UE at step 325, the BS 105 processes the information and allocates those PCRS ports to the UE as shown in the outcome of the transmission at step 330 of Figure 3) [John, Figures 8-9 (processor ¶90) ¶67]. 

Regarding claim 16, John teaches a user equipment (UE) [John, Figure 3, 115], comprising:
a transmitter configured to transmit to a base station (BS) [John, Figure 7, Transceiver and Reporting message component 735 and 630 respectively, Base station 105, ¶83-¶84 and ¶88], an indication of a number of phase tracking reference signal (PTRS) ports (Phase-noise compensation reference (PCRS), is 
wherein the number of PTRS ports is a suggestion to the BS for allocating the indicated number of PTRS ports to the UE for transmission of PTRS from the BS to the UE to enable the UE to perform phase tracking (the number of PCRS ports is a preferred number of PCRS ports indicated to the BS 105 for allocation to the UE 115 for transmission of PCRS from the BS 105 to the UE 115 to enable the UE to perform estimation and correct phase noise at a UE 115, or vice versa. Which is functionally the same as tracking and phase and compensating as indicated by the Applicants specification) [John, Figure 3, ¶50-¶56].

Regarding claim 2, John teaches the method of claim 1, wherein the indication of the number of PTRS ports is included in an Uplink scheduling Control Information (UCI) message transmitted by the UE to the BS (John, Paragraph 41 teaches that "...the UE may determine an appropriate uplink PCRS configuration for uplink transmissions, and report the uplink PCRS configuration to the base station." It is shown in the configuration information comprises the indication of the number of PCRS ports which are sent as part of the report of the uplink PCRS configuration message to the base station as described in paragraph 39.) [John ¶39-41].

Regarding claim 4, John teaches the method of claim 1, wherein the indication of the number of PTRS ports is included in a Radio Resource Control (RRC) message transmitted by the UE to the BS [John, ¶54 and also see ¶40].

Regarding claim 5, John teaches the method of claim 1, further comprising:
mapping, by the BS, the allocated PTRS ports to demodulation reference signal (DMRS) ports corresponding to a plurality of spatial streams transmitted by the BS from a plurality of antennas of the BS [John, ¶64 (In some cases, the multiplexing scheme includes a PCRS precoder corresponding to each of the one or more PCRS ports, and the one or more PCRS ports may be mapped to respective DMRS ports. The corresponding transmission are for a plurality of spatial streams that are to be transmitted by the BS 105 by from the plurality of antennas of the BS 105 as shown in Figure 3 of John.)].

Regarding claim 12, John teaches the BS of claim 11, wherein the indication of the number of PTRS ports is included in an Uplink scheduling Control Information (UCI) message transmitted by the UE to the BS. (See the rejection of claim 2. The rationale applied to the rejection of claim 2 is hereby applied to the rejection of claim 12). 

Regarding claim 14, John teaches the BS of claim 11, wherein the indication of the number of PTRS ports is included in a Radio Resource Control (RRC) message transmitted by the UE to the BS. (See the rejection of claim 4. The rationale applied to the rejection of claim 4 is hereby applied to the rejection of claim 14).
  
Regarding claim 15, John teaches the BS of claim 11, further comprising: mapping the allocated PTRS ports to demodulation reference signal (DMRS) ports corresponding to a plurality of spatial streams transmitted by the BS from a plurality of antennas of the BS. (See the rejection of claim 5. The rationale applied to the rejection of claim 5 is hereby applied to the rejection of claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over John as applied to claims 1 and 11 above, and further in view of Frenne et al. US 2018/0278312 (hereinafter Frenne).

Regarding claim 3, John teaches the method of claim 1, wherein the indication of the number of PTRS ports is included in a report transmitted by the UE to the BS [John, Figure 3, Element 315-325 (the PCRS ports determined in 315 are communicated to the BS by the UE in report 325)], but it does not teach that Media Access Control(MAC) Control Element (CE) are used to convey the information related to the reference signals.
However, Frenne teaches wherein the ports selected may be signaled between the base station and the UE using higher layer signaling such as MAC CE [Frenne, ¶165].
.

Allowable Subject Matter
Claims 6-10 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The entirety of the scope of the claims relating to the estimating CPE, measuring cross correlation of the estimated CPE and using the CPE cross correlations to determine the number of PTRS ports suggested in the indication, in combined with the limitations of the parent claim appear to be distinct from the applied prior art of John, in view of Frenne.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/               Primary Examiner, Art Unit 2467